UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-2340


In Re:   JOHN S. BREEN; TERESA J. BREEN,

                Debtors.

---------------------------------------

JOHN S. BREEN; TERESA J. BREEN,

                Plaintiffs - Appellants,

           v.

ZVI GUTTMAN,

                Trustee - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cv-02315-RDB; BK-02-58017-RAG)


Submitted:   August 26, 2010                 Decided:   August 31, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John S. Breen, Teresa J. Breen, Appellants Pro Se. Zvi Guttman,
LAW OFFICES OF ZVI GUTTMAN, PA, Baltimore, Maryland, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            John S. Breen and Teresa J. Breen appeal the district

court’s    orders   dismissing     their    appeal      from    the    bankruptcy

court’s order and denying their motion for reconsideration.                    We

have     reviewed   the   record    and    find      no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court. Breen v. Guttman, Nos. 1:09-cv-02315-RDB; BK-02-58017-RAG

(D. Md. Sept. 21, 2009; filed Nov. 3, 2009, entered Nov. 4,

2009.      We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented      in    the    materials

before    the   court   and   argument    would   not     aid   the    decisional

process.

                                                                         AFFIRMED




                                      3